            Case 2:18-cv-04769-JDW Document 11 Filed 08/16/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JASMINE COLON,                                    CIVIL ACTION
           Plaintiff
                                                   NO. 2:18-cv-04769-JDW
        v.

 CITY OF PHILADELPHIA, et al.,
            Defendants


                                               ORDER

       AND NOW, this 16th day of August, 2019, following a pretrial conference with counsel

for the Parties, and pursuant to Federal Rule of Civil Procedure 16 and Local Rule of Civil

Procedure 16.1(b), it is hereby ORDERED as follows:

       1.       The Parties are directed to complete discovery by November 1, 2019;

       2.       Affirmative expert reports are due no later than October 11, 2019;

       3.       Rebuttal expert reports are due no later than October 25, 2019;

       4.       Dispositive motions, if any, shall be filed by November 8, 2019. Motions for

summary judgment and responses shall be filed in the form prescribed in Judge Wolson’s Policies

and Procedures and in accordance with the Court’s Local Rules of Civil Procedure;

       5.       The Parties shall meet and confer to set aside dates to hold open for depositions.

No later than August 28, 2019, the Parties shall notify the Court by letter sent via e-mail to

Chambers_of_Judge_Wolson@paed.uscourts.gov that they have conferred and set aside the

requisite number of deposition dates.      The e-mail attaching the letter shall use the words

“deposition scheduling” in the subject line;
            Case 2:18-cv-04769-JDW Document 11 Filed 08/16/19 Page 2 of 2



       6.       Any request for a protective order or approval of a confidentiality agreement must

be made by motion. The Court will not accept stipulated proposed Orders in lieu of a motion. All

such motions must satisfy the requirements of In re Avandia Mktg., Sales Practices & Prod. Liab.

Litig., No. 18-2259, --- F.3d ----, 2019 WL 2119630, *4 (3d Cir. May 15, 2019) and Pansy v.

Borough of Stroudsberg, 23 F.3d 772, 786 (3d Cir. 1994). The Parties shall submit any such

Motion on or before August 28, 2019;

       7.       Counsel for all Parties shall refer to Judge Wolson’s Policies and Procedures

regarding all matters of discovery and correspondence with the Court; and

       8.       This case is referred to Magistrate Judge Elizabeth T. Hey for purposes of

conducting settlement proceedings, as Judge Hey deems appropriate. Within fourteen (14) days

of   this    Order,   the   Parties   shall   jointly    contact   Judge   Hey’s   chambers     at

chambers_of_magistrate_judge_elizabeth_hey@paed.uscourts.gov to report either (1) they agree

on the general time frame for a settlement conference with proposed dates, or (2) they wish to

speak with Judge Hey before identifying a time frame for a settlement conference. The Parties

shall update Judge Wolson on the status of settlement discussions no later than thirty (30) days

before the close of discovery.

                                                        BY THE COURT:


                                                        /s/ Joshua D. Wolson
                                                        JOSHUA D. WOLSON, J
